DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to added claims 32-35 filed on 12/10/2021 have been considered but they are not entirely persuasive.
In Remark page 8, 2nd par, page 9, 1st par, applicant argued that Ng Does Not Teach Post-Rendering Image Operations,…step 206 of FIGS. 2A and 2B, Ng does not disclose any post-rendering operations…as recited in Claim 1.
The examiner respectfully disagrees with applicant’s argument. Examiner believe that Bickerstaff teaches post-rendering operations. In fact, Fig. 2A, 2B, step 205, Ng teach “Render picture to generate rendered image at determined focus depth”. Furthermore, Ng discloses light-field processing can be used to generate rendered images using the captured picture [0008] data and , when a rendered image is generated from the picture, for display on a display screen [0018]. Thus, Ng teaches operations are performed on rendered images such as capturing, displaying etc. as post-rendering operations.
In Remark page 9, 2nd par, applicant argued that Ng Does Not Teach "Shift[ing] at Least a Portion of the Rendered Imagery data Based at least in part on Control Information Embedded in the Rendered Imagery Data . .. wherein the Embedded Control Information Indicates the Shift to Apply".
rendered images can be generated from a depth-enhanced picture, each such rendered image being associated with a particular focus depth ([0013]) and Assignment of content to depth values…, the content to be controlled in response to depth-related manipulations of the depth-enhanced picture ([0068]) and [0091], [0100], Fig. 3A, [0103], Ng teaches a depth-enhanced picture is generated from rendered image (as post-rendered operation) and the shift a portion of the rendered image (e.g. the foreground as the portion of rendered imagery data) based on the control information embedded (added depth-assigned content foreground element 301A, 301B to be controlled) using the “parallax shift” to ship the depth of foreground elements 301A, 301B in the XYZ coordinate [365, 123, 40], [312, 1864, 80], (Fig. 3A).
Furthermore, in par [0091], Ng discloses “depth-assigned content can be selectively blurred or sharpened…can be shifted in position based on current viewing angle (parallax)…and [0100] “a user may manipulate a picture. Such an effect is referred to as "parallax shift", in which objects rendered in the foreground may shift so they occlude objects rendered in the background” and Fig. 3A, [0103] “depth-assigned content has been added to depth-enhanced picture 300, in the form of tags 302A-E. Tag 302A is associated with a specific set of XYZ coordinates [365, 123, 40], wherein the Z value [40] corresponds to the depth of foreground element 301A…” Ng teaches based on the currently viewed focal plane, the control information embedded (added depth-assigned content foreground element 301A to be controlled) can be shift to the specific XYZ coordinate [365, 123, 40] by applying the “parallax shift”.

page 9, 3rd par, applicant argued that Ng Does Not Teach "Remov[ing] the Embedded Control Information from the Rendered Imagery Data".
The examiner respectfully disagrees with applicant’s argument. In fact, in par, [0100] Ng discloses a user may manipulate a picture. Such an effect is referred to as "parallax shift", in which objects rendered in the foreground may shift so they occlude objects rendered in the background” and  [0107] “depth-assigned content corresponding to in-focus elements 301 is displayed, while depth-assigned content corresponding to out-of-focus elements are omitted from the display” and [0109] “presented on output device 106, wherein picture 300 has been refocused at a focus depth corresponding to the depth of background elements 302C, 302D. In FIG. 3D, background elements 301C, 301D are depicted as being in focus, while other elements 301A, 301B are out of focus…” Ng teaches remove (omit) the embedded control information (foreground elements 301A, 301B) from the rendered imagery data because they can occlude objects rendered in background and provide modified imagery data (refocused background elements) to the display, see Fig. 3D. 
Claims 2-8, 10-16, and 23-30 are each dependent upon either Claim 1 or Claim 9 and are rejected as current rejection with above explanations corresponding independent claim 1 or claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 12 and  are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2017 /0302903 A1) and in view of Azuma (U.S. 2016/0284121 A1).
Regarding Claim 1, Ng discloses a virtual or augmented reality display system (Ng, [0020] “a virtual reality or augmented reality system” comprising: a display (Ng, Fig. 1A, [0051] “output device 106 (such as a screen)”) configured to display imagery for a plurality of depth planes (Ng, [0092] “Reveal Depth-Assigned Content Based on Active Depth Plane” and  Fig. 3A, [0102] “view of depth-enhanced picture 300, Foreground element 301A, Midground element 301B” Ng teaches an output device is configured to display plurality depth planes (Fig. 3A); 
user input device configured to receive rendered virtual or augmented reality imagery data from a graphics processor (Ng, Fig. 2B, [0087] “User input is received 211, for example at input device 108, specifying a focus depth, user manipulation of a slider control for selecting a focus depth” and Fig. 1A, [0055] “image renderer 113 renders picture data 150, including selected depth-assigned content 151, some subset of available depth-assigned content 151, for example, the current focus depth at which picture data 150 is being displayed,  user 110 can interact with input device 108 to change the focus depth at which picture data 150 is being displayed” Ng teaches an input device (108) receives a rendered image data (selected depth-assigned content 151 with focus depth) from an image renderer 113 (referred to as a graphics processor) to change (control) the focus depth at which picture data 150 is being displayed.
shift at least a portion of the rendered imagery data based at least in part on control information embedded in the rendered imagery data (Ng, [0068] “Assignment of content to depth values in this manner allows the presentation of the content to be controlled in response to depth-related manipulations of the depth-enhanced picture” and [0091] “depth-assigned content can be selectively blurred or sharpened based on currently viewed focal plane, and be shifted in position based on current viewing angle (parallax), and/or can be highlighted/shadowed based on currently applied relighting effects” and [0100] “a user may manipulate a picture to change the rendered angle of view within the picture. Such an effect is referred to as "parallax shift", in which objects rendered in the foreground may shift so they occlude objects rendered in the background” and Fig. 3A, [0103] “depth-assigned content has been added to depth-enhanced picture 300, with a specific set of XYZ coordinates [365, 123, 40], wherein the Z value [40] corresponds to the depth of foreground element 301A, another set of XYZ coordinates [312, 1864, 80], wherein the Z value [80] corresponds to the depth of midground element 301B” Ng teaches shift a portion of the rendered image (e.g. the foreground as the portion of rendered imagery data) based on the control information embedded (added depth-assigned content foreground element 301A, 301B to be controlled) using the “parallax shift” to ship the depth of foreground elements 301A, 301B in the XYZ coordinate [365, 123, 40], [312, 1864, 80], (Fig. 3A), the embedded information being inserted into a portion of the rendered imagery data (Ng, Fig. 3A, [0103] depth-assigned content has been added to depth-enhanced picture 300, with a specific set of XYZ coordinates [365, 123, 40], correspond to the depth of foreground element 301A, another set of XYZ coordinates [312, 1864, 80], corresponds to the depth of midground element 301B” Ng teaches the embedded information (the depth of foreground elements 301A, 301B) being inserted (added) into a portion rendered imagery data (the foreground as the portion of rendered picture 300).
remove the embedded control information from the rendered imagery data,
and provide modified imagery data to the display (Ng, [0100] “a user may manipulate a picture to change the rendered angle of view within the picture. Such an effect is referred to as "parallax shift", in which objects rendered in the foreground may shift so they occlude objects rendered in the background” and  [0107] “in at least one embodiment, depth-assigned content corresponding to in-focus elements 301 is displayed, while depth-assigned content corresponding to out-of-focus elements are omitted from the display” and [0109] “FIG 3D depicts an example of rendered image 107C, including a view of picture 300 as it might be presented on output device 106, wherein picture 300 has been refocused at a focus depth corresponding to the depth of background elements 302C, 302D. In FIG. 3D, background elements 301C, 301D are depicted as being in focus, while other elements 301A, 301B are out of focus…” Ng teaches remove (omit) the embedded control information (foreground elements 301A, 301B) from the rendered imagery data because they can occlude objects rendered in background and provide modified imagery data (refocused background elements) to the display, see Fig. 3D. 
wherein the embedded control information indicates the shift to apply (Ng, [0091] “depth-assigned content can be selectively blurred or sharpened based on currently viewed focal plane, and/or can be shifted in position based on current viewing angle (parallax), and/or can be highlighted/shadowed based on currently applied relighting effects” and [0100] “a user may manipulate a picture to change the rendered angle of view within the picture. Such an effect is referred to as "parallax shift", in which objects rendered in the foreground may shift so they occlude objects rendered in the background” and Fig. 3A, [0103] “depth-assigned content has been added to depth-enhanced picture 300, in the form of tags 302A-E. Tag 302A is associated with a specific set of XYZ coordinates [365, 123, 40], wherein the Z value [40] corresponds to the depth of foreground element 301A…” Ng teaches based on the currently viewed focal plane, the control information embedded (added depth-assigned content foreground element 301A to be controlled) can be shift to the specific XYZ coordinate [365, 123, 40] by applying the “parallax shift”.
However, Ng does not explicitly teach a display controller configured to receive rendered virtual or augmented reality imagery data from a graphics processor.
Azuma teaches an display controller configured to receive rendered virtual or augmented reality imagery data from a graphics processor (Azuma, Fig. 8, [0076] “graphics processor 800 includes a display engine 840, thread execution logic 850, and a render output pipeline 870” and [0077] command streamer 803…executes vertex-processing commands provided by command streamer 803” and [0085] graphics processor 800 includes a display engine 840 is external to processor 800 and couples with the graphics processor via the ring interconnect 802, display engine 840 includes a 2D engine 841 and a display controller 843” Azuma teaches a display controller 843 can receive rendered data from the render engine 870 via the command streamer 803 in graphic processor 800 to a display engine 840 (external to processor 800).
Ng and Azuma are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Ng a to utilize a display controller  (as taught by Azuma) in order to provide a display control to receive rendered data from a gpu because Azuma can provide a display controller 843 can receive rendered data from the render engine 870 via the command streamer 803 in graphic processor 800 to a display engine 840 (Azuma, Fig. 8, [0076], [0085]). Doing so, it may which may communicate with the one or more graphics processors to perform graphics and media operations (Azuma, [0031]).
Regarding Claim 2, Ng discloses the virtual or augmented reality display system of claim 1, wherein the shift alters the displayed position of one or more virtual or augmented reality objects as compared to the position of the one or more objects in the rendered imagery data (Ng, [0100] “a user may manipulate a picture to change the rendered angle of view within the picture. Such an effect is referred to as "parallax shift", in which objects rendered in the foreground may shift so they occlude objects rendered in the background” and Fig. 3A, [0103] “depth-assigned content has been added to depth-enhanced picture 300, in the form of tags 302A-E. Tag 302A is associated with a specific set of XYZ coordinates [365, 123, 40], wherein the Z value [40] corresponds to the depth of foreground element 301A. Tag 302B is associated with another set of XYZ coordinates [312, 1864, 80], wherein the Z value [80] corresponds to the depth of midground element 301B” Ng teaches shift alter the depth position of foreground element 301A in the XYZ coordinate [365, 123, 40] compared to the depth position of midground element 301B is set of XYZ coordinates [312, 1864, 80].
Regarding Claim 4, Ng discloses the virtual or augmented reality display system of claim 1, wherein the shift comprises a longitudinal shift of at least a portion of the rendered imagery data from one depth plane to another (Ng, Fig. 3A, [0103] “depth-assigned content has been added to depth-enhanced picture 300, in the form of tags 302A-E. Tag 302A is associated with a specific set of XYZ coordinates [365, 123, 40], wherein the Z value [40] corresponds to the depth of foreground element 301A. Tag 302B is associated with another set of XYZ coordinates [312, 1864, 80], wherein the Z value [80] corresponds to the depth of midground element 301B” Ng teaches a longitudinal shift at least the depth plane (depth position of foreground element 301A in the X coordinate [365]) to the another depth plane (depth position of midground element 301B in the X coordinates [312]).
Regarding Claim 9, Ng in view of Azuma discloses a method in a virtual or augmented reality display system (Ng [0012] “method are provided for enabling interaction with, manipulation of, and control of depth-assigned content in depth-enhanced pictures such as virtual reality images”) the method comprising: 
receiving rendered virtual or augmented reality imagery data for a plurality of depth planes from a graphics processor; 
shifting at least a portion of the rendered imagery data, the embedded control information being inserted into a portion of the rendered imagery data;
displaying modified imagery data, wherein the embedded control information indicates the shift to apply.
Claim 9 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 10, Ng discloses the method of claim 9, where the shift alters the displayed position of one or more virtual or augmented reality objects as compared to the position of the one or more objects in the rendered imagery. 
Claim 10 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 12, Ng discloses the method of claim 9, wherein shifting the rendered imagery data comprises longitudinally shifting at least a portion of the imagery from one depth plane to another based on the control information. 
Claim 12 is substantially similar to claim 4 and is rejected based on similar analyses.
Claims 3, 5,  8, 11, 13, 16, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2017 /0302903 A1) in view of Azuma (U.S. 2016/0284121 A1) and further in view of Bickerstaff et al. (U.S. 2016/0035140 A1). 
Regarding Claim 3, the virtual or augmented reality display system of claim 1, Ng does not explicitly teach wherein the shift comprises a lateral shift of at least a portion of the rendered imagery data by a specified number of pixels within the same depth plane.
However, Bickerstaff teaches wherein the shift comprises a lateral shift of at least a portion of the rendered imagery data by a specified number of pixels within the same depth plane (Bickerstaff, [0059] the lateral displacements in FIG. 5… This is because some stereoscopic displays tend to shift objects to the right in the right eye image and to the left in the left eye image to simulate the idea that the user is looking through a stereoscopic window onto the scene beyond” and [0155] “FIG. 31a shows a horizontal translation of each of the pixels in a column 1050 of the generated image towards the right side of the image, in response to the detected head motion of the user to the left) Bickerstaff teaches a lateral shift e.g. shift a generated image in horizontal direction (e.g. right side) by a number of pixels (rendered image data) in a column (1050) to different locations within the same plane (Figs. 31a, 32).
Ng, Azuma and Bickerstaff are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of depth plane of Bickerstaff a to combine with a lateral shift  in a rendering image (as taught by Bickerstaff) in order to apply a lateral shift  in a rendering image because Bickerstaff can provide a lateral shift e.g. shift a generated image in horizontal direction (e.g. right side) by a number of pixels (rendered image data) in a column (1050) to different locations within the same plane (Bickerstaff, Fig. 5, [0059] [0155]). Doing so, it would provide two images may be represented side-by-side from the point of view of the user (Bickerstaff, [0109]).
Regarding Claim 5, the virtual or augmented reality display system of claim 4, Ng does not explicitly teach wherein the display controller is further configured to scale at least a portion of the rendered imagery data in conjunction with a longitudinal shift from one depth plane to another.
However, Bickkerstaff teaches wherein the display controller is further configured to scale at least a portion of the rendered imagery data in conjunction with a longitudinal shift from one depth plane to another (Bickerstaff, [0199] Alternatively, the pixel shift for each row can be found by the address mapping unit using a look-up table. Here, a single look-up table, just giving a base shift value as a function of row number (or ranges of row numbers) could be used, with the result being scaled by the address mapping unit according to a value (yaw variation*constant)” and  [0201] In FIG. 37, data about the detected head motion (in this case, yaw) is supplied to the address mapping unit is used to relate the magnitude and direction of an angular head motion to a magnitude and direction of pixel displacement…in order to output a set of pixel shift data that produces the appropriate mapping to correspond to the detected motion of the users head” Bickerstaff teaches in conjunction with a scaled by the address mapping unit, a set of pixel shift data that produces the appropriate mapping to correspond to the detected motion of the users head to shift image (e.g. in ranges of row number, longitudinal shift) from one plane to another.
Ng, Azuma and Brickerstaff are combinable see rationale in claim 3.
Regarding Claim 8, the virtual or augmented reality display system of claim 1, Ng does not explicitly teach the shift is performed by the display controller without re-rendering the rendered imagery data.
However, Bickerstaff teaches wherein the shift is performed by the display controller without re-rendering the rendered imagery data (Bickerstaff, [0189] “FIG. 35 illustrates a possible method for implementing the image manipulation. The address mapping information is then used to read pixels from pixel positions in the buffer 1700 and write those pixels to a second buffer 1740, so that pixels of image stored in the buffer 1700 are translated to new locations as determined by a pixel mapping provided by the address mapping unit 1720. The contents of the buffer 1740 may then be read out for the image to be displayed to the user” and [0201] In FIG. 37, data about the detected head motion (in this case, yaw) is supplied to the address mapping unit 1720 and is used to relate the magnitude and direction of an angular head motion to a magnitude and direction of pixel displacement in order to output a set of pixel shift data that produces the appropriate mapping” Bickerstaff teaches a pixel shift data with a magnitude and direction of pixel displacement to produces an appropriate the address mapping information then read pixels positions of image in 1st buffer and write those pixels to a 2nd buffer at a new locations. The contents of image is displayed to the user in new location without re-rendering). 
Ng, Azuma and Brickerstaff are combinable see rationale in claim 3.
Regarding Claim 11, Ng as modified discloses the method of claim 9, wherein shifting the displayed position comprises laterally shifting at least a portion of the imagery by a specified number of pixels within the same depth plane based on the control information. 
Claim 11 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 13, Ng as modified discloses the method of claim 12, further comprising scaling at least a portion of the rendered imagery data in conjunction with longitudinally shifting the rendered imagery data from one depth plane to another.  
Claim 13 is substantially similar to claim 5 and is rejected based on similar analyses.
Regarding Claim 16, Ng as modified discloses the method of claim 9, wherein the shifting is performed without re-rendering the rendered imagery data. 
Claim 16 is substantially similar to claim 8 and is rejected based on similar analyses.
Regarding Claim 32, the virtual or augmented reality display system of Claim 1, Ng as modified does not explicitly teach wherein the display controller is configured to remove the embedded control information by setting it to zeros. 
However, Bickerstaff teaches wherein the display controller is configured to remove the embedded control information by setting it to zeros (Bickerstaff, [0203] “the algorithm can be executed using a row (scanline)-based 2D display controller” and [0159] “The horizontal shift, which is drawn in this example towards the right, may have a component common to all rows of pixels, the component common to all rows is a shift of one pixel to the right, so that a leftmost column 1210 of pixels is blank. However, the common component could be zero” and [0161] [0162] “The lateral pixel displacement may also depend upon the pixel row. Note that if the detected difference in position and/or orientation is zero, so an approximation of the reprojection process using the present techniques also makes zero. In such instances, there may be no pixel shift” Bickerstaff teach a display controller can set the embedded control information e.g. a component common which is a shift of one pixel to the right, be zero. In other word, there may be no pixel shift.
Ng, Azuma and Bickerstaff are combinable see rationale in claim 3.
Regarding Claim 34, Ng as modified discloses the method of Claim 9, wherein removing the embedded control information comprises setting it to zeros.  
Claim 34 is substantially similar to claim 32 and is rejected based on similar analyses.
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2017 /0302903 A1) in view of Azuma (U.S. 2016/0284121 A1) and further in view of Bickerstaff et al. (U.S. 2016/0035140 A1) and further in view of Lo et al. (U.S. 2017/0206713 A1). 
Regarding Claim 6, the virtual or augmented reality display system of claim 1, Ng does not explicitly teach the virtual depth plane comprising a weighted combination of at least two depth planes.
However, Bickerstaff teaches wherein the shift comprises a longitudinal shift of at least a portion of the rendered imagery data from one depth plane to a virtual depth plane (Bickerstaff, Fig. 17, [0110] “the operation of detecting the overlap between the required display position of the image 670 and the actual position of the image 660, so as to display within the image 670 the overlapping portion 680 (shaded in FIG. 17) of the image 660” Bickerstaff teaches a longitudinal shift of a portion of the imagery from one depth plane (e.g. the overlapping portion 680 (shaded in FIG. 17) of the image); 
Ng, Azuma and Bickerstaff are combinable see rationale in claim 3.
Lo teaches the virtual depth plane comprising a weighted combination of at least two depth planes (Lo, Fig. 2A, [0061] “FIG. 2A illustrates an example of the perceived depth of an object as a function of RI… the depth of an object is predicted by the intensity values in two focal planes, for example, the NP and the FP” and [0078] “For additive display technology the final intensity as seen by a user is a weighted average of the panels I=I_NP+I_FP=DD_N*NP+(1-DD_N)*FP)” Lo teaches a virtual depth of an object is predicted by the intensity values (brightness) in two focal planes NP (near plane) and FP (far plane) and the final intensity of two depth planes is a weighted average of combination of two planes.
Ng, Azuma, Bickerstaff and Lo are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of depth plane of Bickerstaff a to combine with a weighted combination of at least two depth planes (as taught by Lo) in order to apply a weighted combination of at least two depth planes because Lo can provide a virtual depth of an object is predicted by the intensity values (brightness) in two focal planes NP (near plane) and FP (far plane) and the final intensity of two depth planes is a weighted average of combination of two planes a virtual depth of an object is predicted by the intensity values (brightness) in two focal planes NP (near plane) and FP (far plane) and the final intensity of two depth planes is a weighted average of combination of two planes (Lo, [0061] [0078]). Doing so, it would render depth dependent disparity or blur within the displayed image corresponding to the portion of the image lying outside of the adjusted focal plane to create a realistic or natural depth of focus experienced by the viewer and make more sharpness for each plane (Lo, [0030]).
Regarding Claim 14, Ng as modified discloses the method of claim 9, wherein shifting the rendered imagery data comprises longitudinally shifting at least a portion of the rendered imagery data from one depth plane to a virtual depth plane, the virtual depth plane comprising a weighted combination of at least two depth planes. 
Claim 14 is substantially similar to claim 6 and is rejected based on similar analyses.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Ng et al. (U.S. 2017 /0302903 A1) in view of Azuma (U.S. 2016/0284121 A1) and further in view of Li (U.S. 9,240,069 B1).
Regarding Claim 7, the virtual or augmented reality display system of claim 1, Ng discloses focus depth may be measured, for example, from the position of the viewer, in a direction that corresponds to the orientation of the viewer's head [0015]. However, Ng does not explicitly teach wherein the shift is based on information regarding a head pose of a user.  
Li teaches wherein the shift is based on information regarding a head pose of a user (Li, Col. 2, lines 4-14 “Pose sensors may for example measure movements of the user's head, or of the user's eyes. The pose information is passed to a scene renderer, which generates the 3D virtual reality display viewed by the user. This display shows a portion of a 3D scene model that is visible to the user based on the user's current pose” and Col. 3, lines 59- 64 “For small changes in pose, retendering approximations based on reprojecting from a simplified 3D planar model… using a pixel translation vector to shift pixels in display images in response to pose changes” Li teaches a pose sensor measures movement of the user’s head, eyes (referred to as a head pose of user) and the shift e.g. shift pixels in in display images in response to pose information changes.
Ng, Azuma and Li are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Bickerstaff a to utilize a head pose of a user (as taught by Li) in order to determine the shift is based on information regarding a head pose of a user because Li can provide a pose sensor measures movement of the user’s head, eyes (referred to as a head pose of user) and the shift e.g. shift pixels in in display images in response to pose information changes (Li, Col. 2, lines 4-14, Col. 3, lines 59- 64). Doing so, it may perform a post-rendering correction on the rendered images. These post-rendering corrections may improve synchronization between the displayed images and the user's current pose (Li, Col. 3, lines 1-6).
Regarding Claim 15, Ng as modified discloses the method of claim 9, wherein the shift is based on information regarding a head pose of a user. 
Claim 15 is substantially similar to claim 7 and is rejected based on similar analyses.
Claims 23-25 and 27- 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2017 /0302903 A1) in view of Azuma (U.S. 2016/0284121 A1) and further in view of Yamashita et al. (U.S. 2013/0021435 A1).
Regarding Claim 23, the virtual or augmented reality display system of Claim 1, Ng does not explicitly teach wherein the embedded control information comprises an extra row or column in a frame of the rendered imagery data.
 	Yamashita teaches wherein the embedded control information comprises an extra row or column in a frame of the rendered imagery data (Yamashita, [0365] “Each of FIG. 26A and FIG. 26B shows The 8-bit pixel codes stored in the memory elements are converted into Y, Cr, and Cb values by color conversion using the color look-up table” and [0396] [0397] “FIG. 32 shows the pixel data pieces held in the graphics plane, squared frames are memory elements storing 32 bits or 8 bits of information. Hexadecimal numerical values such as 0001, 0002…also numerical values such a (0,0), (0,1). The pixel data in pair of coordinates (0,0) whose address is 0001 in memory frames” Yamashita teaches color pixel data is hold the graphics plane, squared frames which have extra row (0,1),(0,2) or extra column (0002, 0003) (Fig. 32) stored in memory frames for rendering the foreground area of image.
Ng, Azuma and Yamashita are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of embedded control information to combine with color pixels stored in memory buffer frames (as taught by Yamashita) in order to include extra row or column storing pixels in a frame of rendered image data because Yamashita can provide color pixel data is hold the graphics plane, squared frames which have extra row (0,1),(0,2) or extra column (0002, 0003) (Fig. 32) stored in memory frames for rendering the foreground area of image (Yamashita, Figs. 26A, 26B, 32, [0365] [0387]). Doing so, the video and the subtitle are displayed in a more natural way, and eyestrain of the viewer can be alleviated, thus enabling ensuring consumer protection from every angle (Yamashita, [0021]).
Regarding Claim 24, the virtual or augmented reality display system of Claim 1, Ng does not explicitly teach wherein the embedded control information comprises a substituted row or column in a frame of the rendered imagery data.
However,Yamashita teaches wherein the embedded control information comprises a substituted row or column in a frame of the rendered imagery data (Yamashita, [0204 ] “the rendering engine 22a writes graphics data extracted from the graphics stream other than a stream corresponding to the subtitles (subtitle stream), and writes the extracted graphics data held in the interactive graphics plane 10” and [0369] [0370] “Each of FIG. 28A and FIG. 28B shows the internal structure of the interactive graphics plane 10. The 32-bit R, G, B and alpha values are composed of an 8-bit R value, an 8-bit G value, an 8-bit B value and an 8-bit transparency .alpha. FIG. 28B, the graphics held in the interactive graphics plane 10 are composed of pixel data corresponding to a foreground portion, and pixel data corresponding to a background portion. Memory elements corresponding to the background area store R, G, B and .alpha” and [0595] “The description of the shift processing with reference to FIGS. 30 and 31 can be applied to the current processing, with the video plane substituted for the interactive graphics plane or the image plane” Yamashita teach the embedded control information includes a substituted row or column of pixel data in a frame such as row or column of transparent pixel can be substituted by row or column of colored pixel other than transparent (Fig. 28B) of the rendered imagery data.
Ng, Azuma and Yamashita are combinable see rational in claim 23.
Regarding Claim 25, the virtual or augmented reality display system of Claim 1, Ng does not explicitly teach wherein the embedded control information comprises one or more substituted values in one or more pixels of the rendered imagery data.
However, Yamashita teaches wherein the embedded control information comprises one or more substituted values in one or more pixels of the rendered imagery data (Yamashita, [0366] “FIG. 26B shows pixel data pieces held in the image plane 8 , pixel codes showing colors except for the transparent (non-transparent) are stored in the memory elements. The subtitles are written by the Y, Cr, and Cb values each showing the non-transparent. In the area corresponding to transparent pixels, the background image stored in the background plane 11 positioned lower than the subtitles” Yamashita teaches the embedded control information (color for transparent/non-transparent pixel) includes the substituted color Y, Cr, and Cb values in pixel data of the image plane data.
Ng, Azuma and Yamashita are combinable see rationale in claim 23.
Regarding Claim 27, Ng as modified discloses the method of Claim 9, wherein the embedded control information comprises an extra row or column in a frame of the rendered imagery data.
Claim 27 is substantially similar to claim 23 and is rejected based on similar analyses.
Regarding Claim 28, Ng as modified discloses the method of Claim 9, wherein the embedded control information comprises a substituted row or column in a frame of the rendered imagery data.
 Claim 28 is substantially similar to claim 24 and is rejected based on similar analyses.
Regarding Claim 29, Ng as modified discloses the method of Claim 9, wherein the embedded control information comprises one or more substituted values in one or more pixels of the rendered imagery data. 
Claim 29 is substantially similar to claim 25 and is rejected based on similar analyses.
Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2017 /0302903 A1) in view of Azuma (U.S. 2016/0284121 A1) and further in view of Lapstun et al. (U.S. 2011/0018903 A1).  
Regarding Claim 26, the virtual or augmented reality display system of Claim 1, Ng does not explicitly teach wherein the imagery for the plurality of depth planes is associated with a respective plurality of different wavefront curvatures.
However, Lapstun teaches wherein the imagery for the plurality of depth planes is associated with a respective plurality of different wavefront curvatures (Lapstun, [0064] “the VRD has a wavefront modulator to match the curvature of the wavefronts of light projected for each pixel in the raster pattern” and [0227] “Light emitted by a point source creates a series of spherical wavefronts centered on the point source…The curvature of each wavefront as it impinges on the eye is the inverse of the distance from the point source to the eye…the smaller the accommodation required” Lapstun teaches images of depth or distance from the eyes to point source is associated with the different curvature of each wavefront which created by a series of spherical wavefronts with emitted light based on different distances.
 Ng, Azuma and Lapstun are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Ng a to utilize different wavefront curvatures (as taught by Lapstun) in order to provide different wavefront curvatures associated with the depth planes because Lapstun can provide images of depth or distance from the eyes to point source is associated with the different curvature of each wavefront which created by a series of spherical wavefronts with emitted light based on different distances (Lapstun, [0046] [0227]). Doing so, it may prevent misregistration between the real world and the virtual imagery (Lapstun, [0049]).
Regarding Claim 30, Ng as modified discloses the method of Claim 9, wherein the imagery for the plurality of depth planes is associated with a respective plurality of different wavefront curvatures. 
Claim 30 is substantially similar to claim 26 and is rejected based on similar analyses.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2017 /0302903 A1) in view of Azuma (U.S. 2016/0284121 A1) and further in view of Macnamara (U.S. 2014/0003762 A1).
Regarding Claim 31, the virtual or augmented reality display system of Claim 1, Ng does not explicitly teach wherein the display comprises a plurality of waveguides to display the imagery for the plurality of depth planes.
However, Macnamara teaches wherein the display comprises a plurality of waveguides to display the imagery for the plurality of depth planes (Macnamara, [0039] “FIG. 3A shows a single column, 2D planar wave guide, column, layer or set of wave guides 506. Each of the 2D planar wave guides or layers 506 are comprised of a plurality of linear wave guides 504e, 504f” and [0043] “The illustrated 2D planar wave guides or layers 506 may be easily stacked to create a multifocal display in which each 2D planar wave guide, layer, column or set 506 provides optical paths independently of other 2D planar wave guides, layers, columns or sets, for example allowing each to provide a respective focal or depth plane in a 3D image” Macnamara teaches a display of plurality of wave guides. Each provides a depth plane to display in a 3D image.
Ng, Azuma and Macnamara are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Ng to utilize a wave guide (as taught Macnamara) in order to provide a plurality of waveguides to display the imagery for the plurality of depth planes because Macnamara can provide a display of plurality of wave guides. Each provides a depth plane to display in a 3D image (Macnamara, FIG. 3A, [0039] [0043]). Doing so, it may provide a sufficient number of 2D wave guides, a user viewing the projected virtual depth planes experiences a 3D effect (Macnamara, [0041]).
Allowable Subject Matter
Claims 33, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding to claims 33, 35 the closest prior art references that examiner found are Ng et al. (U.S. 2017 /0302903 A1) and Azuma (U.S. 2016/0284121 A1).
 have been made of record as teaching: shift at least a portion of the rendered imagery data based at least in part on control information embedded in the rendered imagery data (Ng, [0068], [0100]); the embedded information being inserted into a portion of the rendered imagery data (Ng, Fig. 3A, [0103]); a display controller configured to receive rendered virtual or augmented reality imagery data from a graphics processor (Azuma, Fig. 8, [0076]).
However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations:
 	wherein the embedded control information indicates a pixel shift to apply to a plurality of virtual or augmented reality objects, and wherein the display controller is configured to execute a pixel shift indicated by the embedded control information for a first virtual or augmented reality object and not to execute a pixel shift indicated by the embedded control information for a second -5-Application No.: 15/239710Filing Date:August 17, 2016 virtual or augmented reality object if an eye tracker indicates that the user is not fixating on the second virtual or augmented reality object” as recited in claims 33 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611